Citation Nr: 1413283	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating greater than 70 percent for major depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the February 2011 Statement of the Case also included the issues of entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound and entitlement to aid and attendance allowance for the Veteran's spouse.  In his Form 9, the Veteran specifically limited his appeal to the issues listed above.  Thus, the SMC and aid and attendance allowance issues are not for consideration.  

The December 2009 rating decision and the February 2011 Statement of the Case considered whether new and material evidence had been received to reopen the PTSD claim.  On review, the Board finds that the PTSD issue remains pending from an earlier appeal and thus, new and material evidence is not for consideration.  The basis for this determination will be discussed in further detail below.  

In June 2011, the Veteran's private attorney notified the RO that he no longer represented the claimant.  The Veteran was copied on this correspondence and this is considered a withdrawal of representation.  See 38 C.F.R. § 14.631(c) (2013).  

The Veteran was scheduled for a travel board hearing on October 31, 2011.  Prior to that date, he requested to cancel the hearing for health reasons.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In May 1996, the RO denied service connection for a nervous condition and for PTSD.  The Veteran perfected an appeal of this decision and a RO hearing was held in November 1996.  In April 1998 and October 2000, the Board remanded the issue of service connection for a psychiatric disability, to include PTSD, for further development.  In June 2002, the RO granted service connection for major depression at 70 percent.  In the reasons and bases section, the RO stated that the PTSD claim remained denied, but that since the decision granted service connection for a psychiatric condition, it was a full grant of the appeal and the issue was considered withdrawn.  

In December 2009, the RO determined that new and material evidence had not been received sufficient to reopen the PTSD claim and the Veteran perfected this appeal. 

On review, the Board does not consider the June 2002 decision a complete grant on the PTSD issue and thus, the appeal remains pending and the Board need not determine whether new and material evidence has been submitted to reopen the claim.  

The Veteran did not serve during a period of war and is not shown to have participated in combat.  Notwithstanding, he has reported numerous in-service stressors in support of his claim.  These include receiving shell shock from tanks firing on the range; witnessing a nuclear test; witnessing 2 soldiers being killed execution style across the river in Czechoslavakia; witnessing a man get his arm torn off in a tank track; and seeing a missile misfire and come towards him.  A June 2009 Formal Finding indicates that the Joint Services Records Research Center (JSRRC) was unable to verify any of the claimed stressors.  

The Veteran also reported personal trauma stressors.  Examples of personal trauma include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  See M21-1MR, IV.ii.1.D.17.a.  Throughout the appeal, he reported that he was harassed following his involvement as a witness in a drug bust.  He indicated that he was followed, got threatening phone calls and was put in a choke hold.  In a January 2009 statement, he reported that all kinds of problems happened after he testified and that he attempted to kill himself because his family was in terror.  In a March 2009 VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, the Veteran described his stressors as "to (sic) many to count!!"  He further stated "from drowning to nearly going over cliff to choked to witness things to (sic) much too (sic) even write it down."  

Service personnel records include a copy of the transcript documenting the Veteran's December 1978 testimony before a military judge regarding another soldier's use and possession of drugs.  These records also show that he requested a compassionate discharge/reassignment.  In a statement submitted in support of this request, the Veteran reported numerous behavioral issues with his sons, but also reported that he was getting threatening phone calls and was followed by a car.  Service treatment records show that the Veteran was treated in March 1979 for a situtational stress reaction with suicidal gesture.  

Review of the record shows that the Veteran has reported multiple and significant childhood and post-military stressors.  

Throughout the appeal, the Veteran has undergone VA examinations.  The April 1995 examination included a diagnosis of PTSD, delayed onset.  The examiner noted the Veteran's reports of seeing other people killed and he opined that the Veteran had experienced events outside the range of usual human experience that would be markedly distressing to almost anyone.  The September 1999 examination included a diagnosis of PTSD not service-connected.  The examiner noted that there was nothing in his history that would suggest he had military experiences that would result in precipitating psychological problems such as PTSD.  The diagnosis was related to post-service traumatic events.  

VA examination in January 2002 included a diagnosis of PTSD, but the examiner stated that he could not find verification of the events and he was not able to establish the "A" criteria for PTSD based on his military experience.  Following review of the claims folder, in May 2002, the examiner noted that there was no documentation to support the position that the Veteran's PTSD was related to his military experience.  The Veteran most recently underwent a VA examination in January 2011.  This examination, however, addressed only major depression.  

As discussed, VA was unable to verify the reported non-combat stressors and thus, further development as concerns those stressors is not needed.  Notwithstanding, current regulations specifically address PTSD claims based on personal trauma.  See 38 C.F.R. § 3.304(f)(5) (2013).  On review, the examinations of record do not adequately address these claimed stressors and the Board finds that additional examination is needed.  38 C.F.R. § 3.159(c)(4) (2013).

VA records show continued treatment for PTSD and depression.  Updated VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

The issues of entitlement to service connection for a sleep disorder, to include as secondary to PTSD, and entitlement to a rating greater than 70 percent for major depression are inextricably intertwined with the PTSD issue and are deferred pending the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain relevant records from the VA Medical Center in Omaha, Nebraska for the period from January 2011 to the present.  All records received should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  Thereafter, the AMC/RO should schedule a VA examination to determine the nature and etiology of PTSD.  The claims folder, to include records in the virtual folder, should be available for review.

The examiner is advised that the Veteran's reported in-service non-combat stressors (missile misfire, seeing 2 people executed, etc.) have not been verified.  As to his reported personal trauma stressors (i.e., harassment), there is evidence to suggest that the Veteran received threatening phone calls and/or was followed as a result of his involvement as a witness in a drug investigation.  As to his reports of other personal traumas, see March 2009 stressor statement, the examiner is requested to opine whether there is any evidence of in-service behavioral changes sufficient to corroborate his reports.  

The examiner is also requested to review the record and provide an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD as a result of the reported harassment or other corroborated in-service personal trauma.  In making this determination, the examiner is requested to discuss the impact of the reported childhood and post-military stressors. 

The report must include a complete rationale for any opinion provided.  

3.  The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2013).

4.  Upon completion of the above development and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to service connection for PTSD, entitlement to service connection for a sleep disorder, to include as secondary to PTSD, and entitlement to a rating greater than 70 percent for major depression.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


